— Motion for reargument granted and upon reargument, order and memorandum decision of December 21, 1990 [168 AD2d 966] are hereby amended to provide that the order appealed from is unanimously modified on the law and as modified affirmed without costs, and the memorandum decision is further amended by adding the following paragraph: "Insofar as Supreme Court denied defendants’ motion for summary judgment, that part of the order is affirmed.” Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.